Order entered July 13, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00519-CV
                                   No. 05-16-00520-CV

                   IN THE INTEREST OF S.V. AND S.V., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-04-11968

                                        ORDER
       We GRANT Dallas County District Clerk Felicia Pitre’s July 11, 2016 extension request

and ORDER the clerk’s record be filed no later than August 12, 2016. See TEX. R. APP. P.

34.5(a).



                                                   /s/   CRAIG STODDART
                                                         JUSTICE